Citation Nr: 1122561	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-30 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease with congestive heart failure, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1970 to February 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia South Carolina.  

In January 2010, the Veteran appeared before the undersigned Acting Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The  issue of entitlement to service connection for a skin disorder has been raised by the record at the Veteran's hearing before the Board, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the issues of entitlement to service connection for diabetes mellitus and hypertension to include as due to exposure to Agent Orange have been raised by the record and not adjudicated by the AOJ.  (See VA Form 9).  The Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In response to the Veteran's claim for service connection for a heart disorder, the RO sent him a VCAA notice letter which addressed the criteria for direct service connection.  During the course of the appeal, the Veteran contended that his heart disorder could be related to exposure to Agent Orange.  The United States Court of Appeals for Veterans Claims (Court) has clarified that while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  The Veteran has not been supplied with a VCAA notice letter regarding a claim for service connection based on exposure to Agent Orange.  

Additionally, the Veteran testified before the undersigned in January 2010, that he first had treatment for a heart disorder in 1984.  He did not supply complete information on that treatment, records of which are not in the file.  When VA is put on notice of the existence of medical records which could be probative, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Further information should be obtained from the Veteran in this regard.  

The Veteran is seeking service connection for a heart disorder, diagnosed as coronary artery disease with congestive heart failure, to include as due to exposure to Agent Orange in service.  He has claimed that he was exposed to Agent Orange on his return flight from Korea when he encountered military personnel that were returning from Vietnam.  (See, Board hearing transcript).  He has also stated that in 1971 his boat picked up men coming from Vietnam.  He stated that they shook hands and sat beside each other.  (See, July 2009 VA Form 9).  Establishing direct service connection generally requires (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).  

Additionally, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 
2 diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft- tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 14,391 (March 25, 2010); 75 Fed. Reg. 53,202 (August 31, 2010).  In the proposed rule, which was ultimately adopted, VA noted that, according to Harrison's Principles of Internal Medicine (Harrison's Online, Chapter 237, Ischemic Heart Disease, 2008), IHD [ischemic heart disease] is a condition in which there is an inadequate supply of blood and oxygen to a portion of the myocardium; it typically occurs when there is an imbalance between myocardial oxygen supply and demand.  Therefore, for purposes of the regulation, the term ''IHD'' [ischemic heart disease] includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  75 Fed. Reg. 14,391, 14,393 (March 25, 2010).

The Board notes that the Veteran is currently diagnosed with coronary artery disease, a form of ischemic heart disease, as reflected in his VA and private treatment records.  As referenced above, ischemic heart disease is a disability for which presumptive service connection may be established based on herbicide exposure during service.  However, the presumption of exposure to herbicides is commonly applied to Veterans who served in Vietnam during the Vietnam Era. 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the Veteran was not stationed in Vietnam during his military service.  (See, DD Form 214).  However, he has claimed that he was exposed to Agent Orange when he shared a transport with men returning from Vietnam claimed both in an airplane and in a boat.  Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The Veteran has also stated that his heart disorder began in service when he complained of shortness of breath.  (See VA Form 9).  The service treatment records show that at separation he reported shortness of breath in December 1971, and the finding was, shortness of breath with exercise.  Private records show that in 1999, he complained of shortness of breath.  At that time he was diagnosed with cardiomyopathy and moderate pericardial effusion.  An opinion has not been obtained regarding the etiology of the Veteran's current heart disorder.  

Additionally the Board notes that the Veteran was stationed in Korea during service.  VA recently amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA is adding a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

A Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iv), as amended, 76 Fed. Reg. 4295-50 (January 25, 2011), effective February 24, 2011. 

The Veteran's service personnel records have not been obtained to determine the dates that he served in Korea and the unit(s) in which he served.  On remand, VA should verify whether the Veteran's unit(s) is (are)among those identified as having served in Korea in or around the DMZ during the applicable time period.  

The appellant is hereby notified that it is his responsibility to report for any examination which may be scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the appellant and his representative a VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish a claim for service connection for coronary 
artery disease based on exposure to Agent Orange.  
Allow the Veteran an appropriate amount of time to respond.  

2.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain the private treatment records for the treatment he received in 1984 as noted above, as well as any other treatment he received after service discharge.  

Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  

Allow the Veteran an appropriate amount of time to respond.   

3.  Obtain the Veteran's service personnel records to determine the unit(s) to which he was assigned and the dates of his assignments while stationed in Korea.  Contact DOD (U. S. Army & Joint Services Records Research Center (JSRRC)) to verify whether the Veteran's unit operated in an area in or near the Korean DMZ in which herbicides were applied from April 1, 1968 and August 31, 1971.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain such verification would be futile.  

4.  If the above development does not confirm that the Veteran was exposed to Agent Orange in Korea, then, schedule the Veteran for a VA heart examination to determine the nature and etiology of his heart disorder.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner should offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that any heart disorder found is related to any incident in service.  

5.  Then the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



